DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Preliminary Amendment
Acknowledgment is made of applicant's Preliminary Amendment, filed 21 September 2021. The changes and remarks disclosed therein were considered.
Claim 1 has been canceled by preliminary amendment. Therefore, claims 2-21 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/09/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 07/09/2021. These drawings are review and accepted by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrase “Disclosed” in page 1, line 2: should be changed to --provided--.  
Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 2-21 are reject on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S Patent No. 11,062,743 B2 (‘743). Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claims are obvious variants of the ‘743 claims.
US Patent No. 11,062,743
US Patent Application No. 2021/0407561
1. A memory module comprising: a coprocessor or I/O (CPIO) device; a non-volatile memory coupled to the CPIO device; and a re-timer circuit coupled to the CPIO device, wherein the re-timer circuit comprises: a clock generation circuit to receive a dual in-line memory module (DIMM) clock signal and output at least one delayed clock signal; and a first delay circuit, coupled to the clock generation circuit, the first delay circuit to receive a first data signal and a first data strobe signal, and using the at least one delayed clock signal, generate a delayed first data signal and a first output data strobe signal, wherein the first output data strobe signal has a defined timing relationship with the first delayed data signal and the DIMM clock signal.
2. The memory module of claim 1, further comprising: an address control bus coupled to the CPIO device and to the re-timer circuit, wherein the re-timer circuit is configured to receive address and control signals via the address control bus with a delay relative to the address and control signals exiting the CPIO device.
3. The memory module of claim 1, wherein the re-timer circuit comprises a fixed, non-programmable delay circuit to delay the first data strobe signal relative to the first data signal by a fixed delay to produce the first output data strobe signal, wherein the CPIO device comprises one or more programmable timer circuits having a programmable delay, and wherein the fixed delay and the programmable delay together produce the defined timing relationship.
4. The memory module of claim 1, wherein the first delay circuit comprises a programmable delay circuit to delay the first data strobe signal relative to the first data signal by a programmable delay to produce the first output data strobe signal.
5. The memory module of claim 4, wherein the programmable delay has a range of programmability such that the defined timing relationship is configurable to be compatible with at least one of an RDIMM, an LRDIMM, or a UDIMM.
6. The memory module of claim 1, wherein the first delay circuit comprises: a plurality of flip-flops that are enabled in sequence based on the first output data strobe signal to store respective pairs of bits of the first data signal; a multiplexer having inputs coupled to outputs of the plurality of flip-flops and having an output that is from a selected one of the flip-flops; a DQ transmitter coupled to the output of the multiplexer that transmits the first delayed data signal; a DQS transmitter that transmits the first output data strobe signal; and a control circuit that controls the multiplexer.
7. The memory module of claim 1, wherein the re-timer circuit further comprises: a second delay circuit to receive a second data signal and a second data strobe signal, and using the at least one delayed clock signal, generate a delayed second data signal and a second output data strobe signal, and wherein the second output data strobe signal has a defined timing relationship with the second delayed data signal and the DIMM clock signal.
8. The memory module of claim 1, wherein the re-timer circuit is configured to connect a data output of the CPIO device to an output of the memory module.
9. The memory module of claim 1, wherein the re-timer circuit is embedded within the CPIO device, the CPIO device having a plurality of data outputs, and wherein a plurality of data buffer circuits connect the plurality of data outputs of the CPIO device to outputs of the memory module.
10. The memory module of claim 1, wherein the re-timer circuit is embedded within the CPIO device, the CPIO device having a plurality of data outputs connected to outputs of the memory module.
11. The memory module of claim 1, further comprising: a plurality of re-timer circuits coupled to the CPIO device, the CPIO device having a plurality of data outputs, wherein the plurality of re-timer circuits correspond to the plurality of data outputs.
12. A memory module comprising: a coprocessor or I/O (CPIO) device; an address control bus coupled to the CPIO device; and a plurality of re-timer circuits coupled to address control bus, wherein each of the plurality of re-timer circuits comprises: a clock generation circuit to receive a dual in-line memory module (DIMM) clock signal and output at least one delayed clock signal; and a first delay circuit, coupled to the clock generation circuit, the first delay circuit to receive a first data signal and a first data strobe signal, and using the at least one delayed clock signal, generate a delayed first data signal and a first output data strobe signal, wherein the first output data strobe signal has a defined timing relationship with the first delayed data signal and the DIMM clock signal.
13. The memory module of claim 12, further comprising: a non-volatile memory coupled to the CPIO device.
14. The memory module of claim 12, wherein each of the plurality of re-timer circuits comprises a fixed, non-programmable delay circuit to delay the first data strobe signal relative to the first data signal by a fixed delay to produce the first output data strobe signal, wherein the CPIO device comprises one or more programmable timer circuits having a programmable delay, and wherein the fixed delay and the programmable delay together produce the defined timing relationship.
15. The memory module of claim 12, wherein the first delay circuit comprises a programmable delay circuit to delay the first data strobe signal relative to the first data signal by a programmable delay to produce the first output data strobe signal.
16. The memory module of claim 15, wherein the programmable delay has a range of programmability such that the defined timing relationship is configurable to be compatible with at least one of an RDIMM, an LRDIMM, or a UDIMM.
17. The memory module of claim 12, wherein the first delay circuit comprises: a plurality of flip-flops that are enabled in sequence based on the first output data strobe signal to store respective pairs of bits of the first data signal; a multiplexer having inputs coupled to outputs of the plurality of flip-flops and having an output that is from a selected one of the flip-flops; a DQ transmitter coupled to the output of the multiplexer that transmits the first delayed data signal; a DQS transmitter that transmits the first output data strobe signal; and a control circuit that controls the multiplexer.
18. The memory module of claim 12, wherein each of the plurality of re-timer circuits comprises: a second delay circuit to receive a second data signal and a second data strobe signal, and using the at least one delayed clock signal, generate a delayed second data signal and a second output data strobe signal, and wherein the second output data strobe signal has a defined timing relationship with the second delayed data signal and the DIMM clock signal.
19. The memory module of claim 12, wherein each of the plurality of re-timer circuits is configured to connect a data output of the CPIO device to an output of the memory module.
20. A re-timer circuit comprising: means for receiving a dual in-line memory module (DIMM) clock signal and output at least one delayed clock signal; and means for receiving a first data signal and a first data strobe signal, and using the at least one delayed clock signal, generating a delayed first data signal and a first output data strobe signal, wherein the first output data strobe signal has a defined timing relationship with the first delayed data signal and the DIMM clock signal.

2. A memory module comprising: a non-volatile memory; a coprocessor or input-output (CPIO) device coupled to the non-volatile memory, wherein the CPIO device comprises: a clock generation circuit to receive a clock signal and output at least one delayed clock signal; and a first delay circuit, coupled to the clock generation circuit, the first delay circuit to receive a first data signal and a first data strobe signal, and using the at least one delayed clock signal, generate a delayed first data signal and a first output data strobe signal, wherein the first output data strobe signal has a defined timing relationship with the first delayed data signal and the clock signal.
3. The memory module of claim 2, further comprising: an address control bus coupled to the CPIO device, wherein the CPIO device is configured to receive address and control signals via the address control bus with a delay relative to the address and control signals exiting the CPIO device.
4. The memory module of claim 2, further comprising a re-timer circuit coupled to the CPIO device, wherein the re-timer circuit comprises a fixed, non-programmable delay circuit to delay the first data strobe signal relative to the first data signal by a fixed delay, wherein the first delay circuit is programmable to delay the first data strobe signal relative to the first data signal by a programmable delay, and wherein the fixed delay and the programmable delay together produce the defined timing relationship.
5. The memory module of claim 2, wherein the first delay circuit is programmable to delay the first data strobe signal relative to the first data signal by a programmable delay to produce the first output data strobe signal.
6. The memory module of claim 5, wherein the programmable delay has a range of programmability such that the defined timing relationship is configurable to be compatible with at least one of a registered DIMM (RDIMM), a load-reduced DIMM (LRDIMM), or an unregistered DIMM (UDIMM).
7. The memory module of claim 2, wherein the first delay circuit comprises: a plurality of flip-flops that are enabled in sequence based on the first output data strobe signal to store respective pairs of bits of the first data signal; a multiplexer having inputs coupled to outputs of the plurality of flip-flops and having an output that is from a selected one of the flip-flops; a first transmitter coupled to the output of the multiplexer that transmits the first delayed data signal; a second transmitter that transmits the first output data strobe signal; and a control circuit that controls the multiplexer.
8. The memory module of claim 2, wherein the CPIO device further comprises: a second delay circuit to receive a second data signal and a second data strobe signal, and using the at least one delayed clock signal, generate a delayed second data signal and a second output data strobe signal, and wherein the second output data strobe signal has a defined timing relationship with the second delayed data signal and the clock signal.
9. The memory module of claim 2, wherein the first delay circuit is configured to connect a data output of the CPIO device to an output of the memory module.
10. The memory module of claim 2, wherein the CPIO device comprises a plurality of data outputs, and wherein a plurality of data buffer circuits connect the plurality of data outputs of the CPIO device to outputs of the memory module.
11. The memory module of claim 2, wherein the CPIO device comprises a plurality of data outputs connected to outputs of the memory module.
12. The memory module of claim 2, further comprising: a plurality of re-timer circuits coupled to the CPIO device, the CPIO device having a plurality of data outputs, wherein the plurality of re-timer circuits correspond to the plurality of data outputs.
13. A memory module comprising: a coprocessor or input-output (CPIO) device; an address control bus coupled to the CPIO device; and a plurality of re-timer circuits coupled to address control bus, wherein each of the plurality of re-timer circuits comprises a fixed delay, wherein the CPIO device comprises: a clock generation circuit to receive a clock signal and output at least one delayed clock signal; and a first delay circuit, coupled to the clock generation circuit, the first delay circuit to receive a first data signal and a first data strobe signal, and using the at least one delayed clock signal, generate a delayed first data signal and a first output data strobe signal, wherein the first output data strobe signal has a defined timing relationship with the first delayed data signal and the clock signal.
14. The memory module of claim 13, further comprising: a non-volatile memory coupled to the CPIO device.
15. The memory module of claim 13, wherein each of the plurality of re-timer circuits comprises a fixed, non-programmable delay circuit to delay the first data strobe signal relative to the first data signal by the fixed delay, wherein the first delay circuit is programmable to delay the first data strobe signal relative to the first data signal by a programmable delay, and wherein the fixed delay and the programmable delay together produce the defined timing relationship.
16. The memory module of claim 13, wherein the first delay circuit is programmable to delay the first data strobe signal relative to the first data signal by a programmable delay to produce the first output data strobe signal.
17. The memory module of claim 16, wherein the programmable delay has a range of programmability such that the defined timing relationship is configurable to be compatible with at least one of a registered DIMM (RDIMM), a load-reduced DIMM (LRDIMM), or an unregistered DIMM (UDIMM).
18. The memory module of claim 13, wherein the first delay circuit comprises: a plurality of flip-flops that are enabled in sequence based on the first output data strobe signal to store respective pairs of bits of the first data signal; a multiplexer having inputs coupled to outputs of the plurality of flip-flops and having an output that is from a selected one of the flip-flops; a first transmitter coupled to the output of the multiplexer that transmits the first delayed data signal; a second transmitter that transmits the first output data strobe signal; and a control circuit that controls the multiplexer.
19. The memory module of claim 13, wherein the CPIO device further comprises: a second delay circuit to receive a second data signal and a second data strobe signal, and using the at least one delayed clock signal, generate a delayed second data signal and a second output data strobe signal, and wherein the second output data strobe signal has a defined timing relationship with the second delayed data signal and the clock signal.
20. The memory module of claim 13, wherein each of the plurality of re-timer circuits is configured to connect a data output of the CPIO device to an output of the memory module.
21. A memory module comprising: a non-volatile memory; and a coprocessor or input-output (CPIO) device coupled to the non-volatile memory, wherein the CPIO device comprises: means for receiving a clock signal and output at least one delayed clock signal; and means for receiving a first data signal and a first data strobe signal, and using the at least one delayed clock signal, generating a delayed first data signal and a first output data strobe signal, wherein the first output data strobe signal has a defined timing relationship with the first delayed data signal and the clock signal.



Allowable Subject Matter
Claims 2-21 are presently rejected under obviousness double patenting, but would be allowable provided that a terminal disclaimer is filed.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825